Citation Nr: 1025734	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1963 to December 
1967.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the Waco, 
Texas RO which denied service connection for bilateral defective 
hearing and tinnitus.  The Board remanded the appeal in June 
2009.  In May 2010, a hearing was held at the Houston RO before 
the undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The Veteran's bilateral defective hearing is at least as 
likely as not related to exposure to acoustic trauma during 
military service.  

3.  The Veteran's tinnitus is at least as likely as not a 
disorder due to acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral defective hearing was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.85, 
4.86, Part 4, Diagnostic Code 6100 (2009).  

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in January 2007, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the Veteran's service treatment records and all VA 
medical records have been obtained and associated with the claims 
file.  The Veteran was examined by VA twice during the pendency 
of this appeal and testified at a hearing at the RO before the 
undersigned in May 2010.  Based on a review of the claims file, 
the Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

In light of the favorable decision herein, the Board finds that 
any VA deficiency in complying with VCAA is harmless error and 
that no useful purpose would be served by remanding the appeal to 
the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Accordingly, appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and 
sensorineural hearing loss manifests to a degree of 10 percent or 
more within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides:  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that "the threshold for normal hearing 
is from 0 to 20 dBs [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When there is an 
approximate balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Factual Background & Analysis

The Veteran contends that his current hearing loss and tinnitus 
were caused by his exposure to acoustic trauma as a high-speed 
Morse code interceptor during service.  The Veteran testified 
that his duty assignment involved listening to high-speed Morse 
code transmissions from eight to twelve hours a day during his 
four years of active service.  He testified, in essence, that he 
had a buzzing sound in his ears all the time during service, but 
that he never complained or sought medical attention because he 
did not want to be thought of as weak, and because there were 
very few people who were qualified to do his job.  

The service treatment records showed no complaints, treatment, or 
diagnosis referable to any hearing problems or tinnitus in 
service.  Audiological findings on the Veteran's service entrance 
examination in December 1963 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
15
LEFT
5
0
0
-
-5

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
The above audiological findings have been converted to the ISO 
standard.)  

Audiological findings on the Veteran's service reenlistment 
examination in October 1965, as converted to ISO units currently 
in effect, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
10
15
LEFT
25
20
20
10
15

On VA audiological examination in February 2007, the Veteran 
reported a history of noise exposure from listening to Morse Code 
transmissions on an almost daily basis in service, and a history 
of constant tinnitus.  On examination, audiological findings were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
25
70
65
LEFT
20
10
45
60
60

The audiologist noted that the Veteran had a history of exposure 
to noise levels in service known to be hazardous to hearing 
without adequate protection.  

On VA audiological examination in May 2007, the examiner noted 
the Veteran's history of noise exposure as a high-speed Morse 
code interceptor and from weapons firing in service, and that the 
Veteran also had some noise exposure playing in a band and 
hunting after service.  On examination, audiological findings 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
70
80
LEFT
20
25
40
60
65

The audiologist opined that the Veteran's hearing loss and 
tinnitus were at least as likely as not caused by or a result of 
military noise exposure.  

In September 2007, the claims file was reviewed by a VA 
audiologist for an opinion as to the etiology of the Veteran's 
hearing loss and tinnitus.  The examiner included a description 
of the Veteran's complaints and audiometric findings, and 
concluded that it was less likely than not that his hearing loss 
and tinnitus were related to service.  The audiologist indicated 
that while the VA examiner in May 2007 reported that the Veteran 
had a four year history of noise exposure in service, he only 
served from 1963 to 1965, and that his hearing acuity during 
service was essentially within normal limits.  

Also of record are two letters from a private ear, nose, and 
throat (ENT) specialist, dated in July 2008 and February 2009, to 
the effect that the Veteran's current hearing loss and tinnitus 
were related to his history of noise exposure as a Morse code 
interceptor during service.  

After review of all the evidence of record, the Board finds that 
the competent evidence of record is, at best, in relative 
equipoise.  The negative VA opinion (September 2007) appears to 
have been based primarily on the lack of any objective evidence 
of a hearing loss in service or until many years after service.  
The Board notes, however, that the examiner did not offer any 
discussion or analysis as to the significance of the changes in 
the Veteran's hearing acuity, as measured by decreased auditory 
thresholds at the relevant frequencies during service, nor was he 
apparently aware of the changes in the standards (ASA versus ISO) 
for measuring hearing acuity.  In this case, the objective 
evidence of record clearly showed a decrease in the Veteran's 
hearing acuity during service.  

Additionally, the Board notes that the audiologist's opinion was 
based, in part, on an inaccurate service history.  That is, the 
Veteran served four years of active service - not two years.  
Given the significant changes in the Veteran's puretone 
thresholds at nearly all frequencies in less than two years of 
service, the examiner's lack of knowledge of the changes in the 
standards for measuring hearing acuity and his failure to offer 
any analysis of the auditory thresholds changes during service, 
the Board finds that the opinion is of little probative value in 
resolving the issues on appeal.  

Furthermore, the evidence of record includes two favorable 
opinions by a VA audiologist and a private ENT specialists.  
Although neither examiner provided any discussion or analysis as 
to the basis for their opinions, the fact that there was a 
measurable decrease in the Veteran's hearing acuity in service 
supports the conclusion that the Veteran's hearing loss began in 
service.  The VA audiologist (February 2007) noted the Veteran's 
history of noise exposure during and after service and concluded 
that his current hearing loss was related specifically to his 
duty assignment as a Morse code interceptor in service.  

In addition, the Veteran has denied any other type of significant 
noise exposure since service.  In this regard, the Board notes 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  In adjudicating his claim, 
the Board must evaluate the Veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) (noting 
that the veteran and other persons can attest to factual matters 
of which they had first-hand knowledge, e.g., experiencing pain 
in service and witnessing events).  The Board has not discovered 
any material inconsistencies in the Veteran's contentions.  
Therefore, he is deemed credible in reporting a continuity of a 
hearing impairment since service.  

The Court has held, "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirement for establishing a 'disability' at that time, he or 
she may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).  Although the findings at separation 
did not meet the criteria for a hearing loss for VA purposes at 
that time, the findings showed significant increased threshold 
changes when compared to his induction examination.  More 
importantly, however, a VA audiologist has related the Veteran's 
current hearing loss to service.  

As indicated above, the evidence of record shows no findings, 
treatment, or diagnosis of tinnitus in service, and that the 
Veteran did not report any ringing in his ears until many years 
after service.  However, the evidence showed that the Veteran was 
a radio operator and monitored Morse Code messages during his 
four years of active military service.  Further, a VA audiologist 
opined that his tinnitus was initiated in service.  

It is presumably not possible at this point to determine to what 
extent the Veteran's current hearing loss and tinnitus may be 
attributed to noise exposure in service versus some other 
etiology.  That leaves some doubt as to whether it is more likely 
due to service or more likely due to some other cause.  

The evidence required to warrant a grant of disability benefits 
does not have to be conclusive.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In view of the nature of the Veteran's bilateral hearing loss and 
tinnitus and the favorable medical opinions relating them to 
service, the Board will resolve all reasonable doubt in favor of 
the Veteran.  Accordingly, service connection for bilateral 
defective hearing and tinnitus is granted.  


ORDER

Service connection for bilateral defective hearing is granted.  

Service connection for tinnitus is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


